CROCKETT, Justice
(concurring):
I concur and desire to add this comment: The parties have been married for 28 years; have reared four children, all now adults, three of whom are married. They have acquired numerous and substantial properties having a net value of around $175,000 of which the trial court awarded approximately one-half to each. Defendant was also awarded $550 per month as alimony, a Cadillac automobile, the protection of $150,000 in insurance and $2500 attorneys fees, and plaintiff was ordered to assume all debts. Defendant’s contention is that the property settlement was inequitable. It impresses me as well within the discretion of the trial court and should be sustained under the principles set forth in Tsoufakis v. Tsoufakis, 14 Utah 2d 273, 382 P.2d 412, and Wilson v. Wilson, 5 Utah 2d 79, 296 P.2d 977.